DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (US Patent Application Publication 2019/0067510) in view of Brooks et al (USPN 5,351,415).
Regarding claim 1, Zhao discloses a system having a transfer head 100 for transferring a micro LED, the system comprising:
a first substrate 220 provided on which a micro LED 210 is formed; 
a second substrate 230 provided on which the micro LED is mounted;
a transfer head 100 provided between the first substrate and the second substrate and transferring the micro LED.
Zhao does not teach the specifics of a transfer chamber, or a spraying unit provided in the transfer chamber spraying ionized gas. One such as Brooks et al disclose a transfer chamber for maintaining articles to be processed, comprising a transfer unit and a spraying unit provided in the transfer chamber for spraying ionized gas [see col. 3, lines 16-24]. It would have been obvious to one of ordinary skill in the art at the time of invention to use the transfer chamber of Brooks et al, including the spraying unit, in order to maintain a clean processing environment during the transfer process.
Regarding claim 2, the prior art of Zhao and Brooks et al disclose the system of claim 1. Furthermore to the spraying unit, Brooks et al disclose wherein the spraying unit is configured as a spraying unit for a transfer chamber to replace the atmosphere in the transfer chamber with the ionized gas [see col. 5, lines 6-9].
Regarding claims 3-5, the prior art of Zhao and Brooks et al disclose the system of claim 1. Furthermore to the spraying unit, Brooks et al disclose wherein the spraying unit is configured as a spraying unit to spray the ionized gas on surfaces of the substrates [see col. 3, lines 16-24]. One of ordinary skill in the art would recognize that the combination with Zhao would teach wherein the ionized gas is sprayed on one or more of the upper surface of the first substrate, the upper surface of the second substrate, and the lower surface of the micro LED gripped by the transfer head, because Brooks et al teach that the ionized gas is sprayed on “at least one surface of the wafer”; in the case where there are two wafers, i.e. the first substrate 220 and the second substrate 230 of the system disclosed by Zhao, with a micro LED being transferred between them, it stands to reason that the ionized gas would be sprayed on the exposed surfaces, to include the upper surface of the first substrate, the upper surface of the second substrate, and the lower surface of the micro LED as gripped by the transfer head.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN E SNOW whose telephone number is (571)272-8603. The examiner can normally be reached M-W, 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.E.S./Examiner, Art Unit 2899                                                                                                                                                                                                        /VICTOR A MANDALA/Primary Examiner, Art Unit 2899